Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/733,623 filed on 1/3/2020. Claims 1-7 are pending. This action is non-final

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites An estimating apparatus configured to assist a user who desires parking in making a parking reservation in a parking lot that allows the parking reservation, said estimating apparatus comprising: a first acquirer configured to obtain first information, which indicates an entrance reservation time at which the user enters a vehicle in the parking lot; a second acquirer configured to obtain second information, which is different from the first information and which includes at least one of information about the user and information about the parking lot; an estimator configured to estimate an approximate exit time, which is a criterion of a scheduled exit time at which the user exits the vehicle from the parking lot, on the basis of the first information and the second information; and an output device configured to output the approximate exit time to a terminal that can be accessed by the user if the user is required to input the scheduled exit time. Therefore, claims 1 is directed to one of the four statutory categories of invention: a machine.
The limitations ... assist a user who desires parking in making a parking reservation in a parking lot that allows the parking reservation ... obtain first information, which indicates an entrance reservation time at which the user enters a vehicle in the parking lot; ... obtain second information, which is different from the first information and which includes at least one of information about the user and information about the parking lot; ... estimate an approximate exit time, which is a criterion of a scheduled exit time at which the user exits the vehicle from the parking lot, on the basis of the first information and the second information; and ... output the approximate exit time to a terminal that can be accessed by the user if the user is required to input the scheduled exit time, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions – business relations, managing personal behavior) in the form of collecting and organizing data related to parking reservations for a parking lot (i.e. business relations), and collecting and organizing data related to instructing someone that they can park in a parking lot or not (i.e. managing personal behavior). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interaction – business relations, managing personal behavior). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using an estimating apparatus, a first acquirer, a second acquirer, an estimator, and an output device.  The claimed additional elements an estimating apparatus, a first acquirer, a second acquirer, an estimator, and an output device are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. Simply implementing an abstract idea generally linked to a generic computer environment is not a practical application of the abstract idea.  Accordingly, an estimating apparatus, a first acquirer, a second acquirer, an estimator, and an output device recited at a high level of generality do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements an estimating apparatus (described on pg. 3), a first acquirer (described on pg. 4), a second acquirer (described on pg. 4), an estimator (described on pgs. 5-6), and an output device (described on pg. 6) are described at a high level of generality, as shown in the cited pages, such that one of ordinary skill in the art would have recognized them as a well-understood, routine, and conventional computer components. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-7 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-7 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, the claim as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea generally linked to a technological environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 USC § 103 as being unpatentable over Charles (U.S. Pub. No. 2017/0316690) in view of Boggard (U.S. Pub. No. 2012/0130891).
Regarding the following claim 1 limitations, Charles discloses the following limitations:
An estimating apparatus configured to assist a user who desires parking ... said estimating apparatus comprising [See [0031-0032]; Charles teaches systems and methods for estimating parking utilization and providing parking suggestions for individual user requests.]
... a first acquirer configured to obtain first information, which indicates an entrance ... time at which the user enters a vehicle in the parking lot; [See [0031]; Charles teaches collecting information including parking lot entry times.]
... a second acquirer configured to obtain second information, which is different from the first information and which includes at least one of information about the user and information about the parking lot; [See [0031]; Charles teaches collecting information including an institution’s class schedules, class enrollment data, class schedule data, enrolled students with parking passes, and individual students’ daily class schedules, working hours, purchased parking pass information, historic parking utilization, and other sources to estimate parking utilization.]
... an estimator configured to estimate an approximate exit time, which is a criterion of a scheduled exit time at which the user exits the vehicle from the parking lot, on the basis of the first information and the second information; [See [0114-115]; (Fig. 4); [0140]; [0031]; Charles teaches collecting information including parking lot entry and exit times, an institution’s class schedules, class enrollment data, class schedule data, enrolled students with parking passes, and individual students’ daily class schedules, working hours, purchased parking pass information, historic parking utilization, and other sources to estimate parking utilization. Charles further teaches predicting the parking behavior of likely departing parkers based on their individual class schedules that indicate they may leave before a specific time.]
Charles does not, however Boggard does, disclose the following limitations:
... in making a parking reservation in a parking lot that allows the parking reservation ... (Fig. 12-14); [0047-0049]; [0034]; Boggard teaches a system that allows parking spots to be reserved for a duration.]
... and an output device configured to output the approximate exit time to a terminal that can be accessed by the user if the user is required to input the scheduled exit time. (Fig. 12-14); [0047-0049]; [0034]; Boggard teaches outputting suggested exit times in the form of durations (15, 30, or 45 minutes) from the current start time (i.e. output the approximate exit time to a terminal that can be accessed by the user). Boggard further teaches outputting suggested exit times in the form of extensions added to the current end time of an existing parking reservation (i.e. output the approximate exit time to a terminal that can be accessed by the user). Boggard further teaches that a user may make a selection from among the durations or extensions in order to schedule an end time for the reservation (i.e. the user is required to input the scheduled exit time).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the parking spot organization and availability tracking system of Charles with the parking spot reservation booking system of Boggard. By making this combination, the system of Charles would be able to rely on real-time user reservation input in order to help estimate how much longer a car will be parked at a parking facility. For example, instead of only relying on a student’s class schedule to estimate when a student will return to their vehicle and exit the parking facility, this combination would allow the system of Charles to receive up-to-date parking facility exit time estimations directly from the student themselves. This would increase the accuracy of the data upon which Charles makes parking facility availability estimates, and thereby increase the accuracy of the parking facility availability estimations made based on that data.
Regarding the following claim 2 limitations, Charles in view of Boggard, as shown, disclose all claim 1 limitations. Charles further discloses the following limitations:
The estimating apparatus according to claim 1, wherein said estimator is configured to estimate the approximate exit time on the basis of a parking time distribution of past users in the parking lot, which is included in the second information. [See [0114-115]; (Fig. 4); [0140]; [0031]; Charles teaches collecting information including class enrollment, enrolled students with parking passes and historical use of parking passes, individual students' daily class schedules and entry and exit times from parking lots using permits, and historic parking utilization to estimate parking utilization. Charles further teaches predicting the parking behavior of likely departing parkers based on the information collected.]
Regarding the following claim 3 limitations, Charles in view of Boggard, as shown, disclose all claim 1 limitations. Charles further discloses the following limitations:
The estimating apparatus according to claim 1, wherein said estimator is configured to estimate the approximate exit time on the basis of a past parking time of the user in the parking lot, which is included in the second information. [See [0114-115]; (Fig. 4); [0140]; [0031]; Charles teaches collecting information including class enrollment, enrolled students with parking passes and historical use of parking passes, individual students' daily class schedules and entry and exit times from parking lots using permits, and the like to estimate parking utilization. Charles further teaches predicting the parking behavior of likely departing parkers based on the information collected.]
Regarding the following claim 7 limitations, Charles in view of Boggard, as shown, disclose all claim 1 limitations. Charles further discloses the following limitations:
The estimating apparatus according to claim 1, wherein said estimator is configured to estimate the approximate exit time on the basis of information about a facility associated with the parking lot, which is included in the second information. [See [0114-115]; (Fig. 4); [0140]; [0031]; Charles teaches collecting information including an institution’s class schedules (and other class enrollment data and/or class schedule data such as class enrollment, enrolled students with parking passes and historical use of parking passes, individual students’ daily class schedules and entry and exit times from parking lots using permits, and the like) and other sources to estimate parking utilization (i.e. (information about a facility associated with the parking lot). Charles further teaches predicting the parking behavior of likely departing parkers based on the information collected.]

Claims 4-6 are rejected under 35 USC § 103 as being unpatentable over Charles (U.S. Pub. No. 2017/0316690) in view of Boggard (U.S. Pub. No. 2012/0130891) in view of Liu (U.S. Pub. No. 2019/0385265).
Regarding the following claim 4 limitations, Charles in view of Boggard, as shown, disclose all claim 1 limitations. Charles in view of Boggard do not, however Liu does, disclose the following limitations:
The estimating apparatus according to claim 1, wherein said estimator is configured to estimate the approximate exit time, on the basis of a number of vehicles having a reservation to enter the parking lot, or a number of vehicles having a reservation to exit from the parking lot, which is included in the second information. [See [0024]; [0044]; Liu teaches predicting the availability of parking spots at a parking facility based on current occupancy of reserved parking spots (i.e. a number of vehicles having a reservation to exit from the parking lot).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the parking spot reservation, organization and availability tracking system of Charles in view of Boggard with the parking spot reservation, organization and availability tracking system of Liu. By making this combination, the system of Charles in view of Boggard would be able to use real-time parking spot occupancy information to help predict availability at a parking facility. This combination would allow the system of Charles to receive up-to-date parking facility occupancy information in order to help estimate parking spot availability at a facility. This would increase the accuracy of the data upon which Charles in view of Boggard makes parking facility availability estimates, and thereby increase the accuracy of the parking facility availability estimations made based on that data.
Regarding the following claim 5 limitations, Charles in view of Boggard, as shown, disclose all claim 1 limitations. Charles in view of Boggard do not, however Liu does, disclose the following limitations:
The estimating apparatus according to claim 1, wherein said estimator is configured to estimate the approximate exit time, on the basis of a number of other vehicles that enter an exit route of the vehicle of the user when the user exits the vehicle, which is included in the second information. [See [0024]; [0044]; Liu teaches predicting the availability of parking spots at a parking facility based on real-time traffic nearby the facility (i.e. a number of other vehicles that enter an exit route of the vehicle of the user when the user exits the vehicle).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the parking spot reservation, organization and availability tracking system of Charles in view of Boggard with the parking spot reservation, organization and availability tracking system of Liu. By making this combination, the system of Charles in view of Boggard would be able to use real-time parking spot occupancy information to help predict availability at a parking facility. This combination would allow the system of Charles to receive up-to-date parking facility occupancy information in order to help estimate parking spot availability at a facility. This would increase the accuracy of the data upon which Charles in view of Boggard makes parking facility availability estimates, and thereby increase the accuracy of the parking facility availability estimations made based on that data.
Regarding the following claim 6 limitations, Charles in view of Boggard, as shown, disclose all claim 1 limitations. Charles further discloses the following limitations:
The estimating apparatus according to claim 1, wherein said estimator is configured to estimate the approximate exit time on the basis of ... the second information; [See [0114-115]; (Fig. 4); [0140]; [0031]; As previously described in the rejection of claim 1 above, Charles teaches collecting information including parking lot entry and exit times, an institution’s class schedules, class enrollment data, class schedule data, enrolled students with parking passes, and individual students’ daily class schedules, working hours, purchased parking pass information, historic parking utilization, and other sources to estimate parking utilization. Charles further teaches predicting the parking behavior of likely departing parkers based on their individual class schedules that indicate they may leave before a specific time.]
Charles in view of Boggard do not, however Liu does, disclose the following limitations:
... a time point of a change in a parking fee of the parking lot, which is included in the second information [See [0048]; Liu teaches changing fees and/or costs associated with parking in a parking spot at a parking facility based on a certain time interval of date (i.e. a time point of a change in a parking fee of the parking lot, which is included in the second information).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the parking spot reservation, organization and availability tracking system of Charles in view of Boggard with the parking spot reservation, organization and availability tracking system of Liu. By making this combination, the system of Charles in view of Boggard, which already bases its estimations on parking facility information (i.e. second information), would be able to include parking fee adjustment times (parking facility information) as a factor in its estimations. Expanding the amount of data and types of parking facility information already collected by the system of Charles in view of Boggard would improve the  accuracy of the estimations of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628